Order entered August 9, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01463-CV

                       CREDIT SUISSE AG, ET AL., APPELLANTS

                                               V.

                       CLAYMORE HOLDINGS, LLC, APPELLEE

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-07858

                                           ORDER
       We GRANT court reporter Vielica Dobbins’ August 5, 2016 request to extend time to

file the reporter’s record and ORDER the reporter’s record filed no later than August 12, 2016.




                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE